DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the preliminary amendment filed on 03/04/2020. Claims 1-4 are pending in this application. Claims 1-4 have been amended. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the fixing component" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the one fixing component”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gabel in view of Yoki et al. (CN2725760Y, cited in the IDS) in view of Kitabatake et al. (2016/0146512).
Regarding claim 1, Yoki discloses an outdoor unit for an air-conditioning apparatus (see figures 1-6), comprising: 
a heat exchanger (31) comprised of an upper heat exchanger (the upper heat exchanger portion which associated with the upper blower outlet 22a) and a lower heat exchanger (the lower portion heat exchanger which associated with the lower blower outlet 22a) that are arranged in an up-down direction (see figure 1); 
an accumulator (33) configured to store refrigerant (see figure 2); 
a casing (see figure 1), an inside of which is partitioned by a partition plate (25) into an air-sending chamber accommodating the heat exchanger (31) and a machine chamber accommodating the accumulator (33; see figures 1); and 
one fixing component (42) configured to be fixed to the heat exchanger (31) and the accumulator (33) so that the accumulator (33) is fixed to the heat exchanger (31; see figures 3 and 5).
However, Yoki fails to disclose the heat exchanger (31) comprised of an upper heat exchanger and a lower heat exchanger that are arranged in an up-down direction; 
Kitabatake teaches an outdoor unit comprises heat exchanger (6) comprised of an upper heat exchanger (the upper heat exchanger) and a lower heat exchanger (the lower heat exchanger) that are arranged in an up-down direction (see figure 5).
It would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the outdoor unit of Yoki to incorporate the claimed heat exchanger structure as taught by Kitabatake in order to increase heat exchange capacity of the heat exchanger.
Though Yoki as modified fails to disclose the one fixing component (42) is fixed to both of the upper heat exchanger and the lower heat exchanger, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date to have try to modify the outdoor unit such that the one fixing component (42) is fixed to both of the upper heat exchanger (the upper heat exchanger) and the lower heat exchanger (the lower heat exchanger) since there is finite number of attachment possibility for the one fixing component (42) to be fixed to both of the upper heat exchanger and the lower heat exchanger (see MPEP 2143 section E). In the instant case, there are three possible attachment ways. First, the one fixing component (42) is fixed to the upper heat exchanger. Second, the one fixing component (42) is fixed to the lower heat exchanger. Third, the one fixing component (42) is fixed to both of the upper heat exchanger and the lower heat exchanger. 
Regarding claim 2, Yoki as modified discloses the upper heat exchanger (the upper heat exchanger) includes a first end plate (26; upon the modification the tube 
Regarding claim 3, Yoki discloses the outdoor unit for an air-conditioning apparatus further comprising: a support component (41) configured to be fixed to a lower surface portion of the casing and a lower surface portion of the accumulator (33) to support the accumulator from below (see figures 2 and 5).

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
Yoki discloses the one fixing component is a single solid structure. Yoki fails to disclose the fixing component which includes the first fixing component fixed to the accumulator and the second fixing component fixed to the first fixing component and the heat exchanger. Also, the prior art of the record fails to provide further teaching or 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/KUN KAI MA/Primary Examiner, Art Unit 3763